Citation Nr: 1420556	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to April 1986, and had additional service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for the bilateral knee disabilities, assigning noncompensable ratings.  The Veteran perfected an appeal of the initial ratings assigned.  The RO subsequently granted an initial increase to 10 percent, from the date of the service connection. 

In May 2012, the Board denied a claim for service connection for bilateral hearing loss, and this issue is no longer in appellate status.  The Board remanded the claims for initial higher ratings for the service-connected bilateral knee disabilities for additional development.  As discussed below, additional development is required.

The Veteran's claims file includes electronic components, to include documents stored in Virtual VA.  Review of these documents reveals that the RO associated relevant treatment records after the adjudication of these claims by the Agency of Original Jurisdiction (AOJ).  Upon remand, the AOJ should consider these records.  See 38 U.S.C.A. § 20.1304 (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In May 2012, the Board remanded the appeal of the initial ratings of the service-connected knee disabilities, in relevant part, to obtain an additional VA examination.  Review of this report, completed on a Disability Benefits Questionnaire, reveals that the examiner found that painful motion began at 0 degrees of flexion both in the right and left knee.  

In Mitchell v. Shinseki, 25 Vet .App. 32 (2011), the Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Here, it is unclear if the objective painful motion led to additional functional limitation of motion.  Upon remand, the AOJ should schedule the Veteran for an additional VA examination in which the examiner addresses, in terms of lost range of motion, functional loss due to pain. 

In addition, in the June 2012 VA examination report, the examiner indicated that the bilateral knee disability affected the Veteran's work - noting increased absenteeism due to recent surgery and also time off with flare ups.  The record documents that the Veteran's employment involves walking several miles a day in hilly terrain.  In a more recent VA treatment record, dated in February 2013, a clinician documented that the Veteran did not think that he could continue his current line of work.  Due to indication of increased interference with employment, the examiner should address the functional impact on employment and discuss the types of work the Veteran can complete.

In the prior remand, the Board directed the AOJ to consider the applicability of VAOPGCPREC 23-97 and Esteban v. Brown, 6 Vet. App. 259 (1994) (a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257), and 38 C.F.R. § 4.30 (convalescent ratings).  Review of the November 2012 supplemental statement of the case does not indicate that the AOJ considered the application of this General Counsel opinion or VA regulation, and thus, the Board again directs such consideration.

The AOJ has associated treatment records from the Birmingham, Alabama VA Medical Center (VAMC) dated through April 8, 2013.  Upon remand, the AOJ should seek updated VA treatment records.  See 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Birmingham VAMC dated from April 8, 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected bilateral knee disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's bilateral knee disorders, to include whether and to what extent they include recurrent subluxation or lateral instability.  Regarding the range of motion studies, the examiner should indicate complete range of motion in degrees for each knee.  Regarding functional limitations, the examiner should provide an opinion of the additional loss of range of motion in degrees as a result of painful knee motion, instability, weakness, or lack of endurance of the knee joint.  

The examiner should also address the functional impact on employment caused by the knee disabilities and discuss the types of work the Veteran can complete.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed should be accompanied by a supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the claims file (including electronic claims files) after the November 2012 supplemental statement of the case.  In readjudicating the Veteran's claims, the AOJ should specifically consider the applicability of VAOPGCPREC 23-97; Esteban, supra; and 38 C.F.R. § 4.30.  If either claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



